     Case 2:20-cv-08787-CBM-SK Document 17 Filed 07/29/21 Page 1 of 1 Page ID #:98


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:20-cv-08787 CBM(SKx)
     ITSELF AND ITS MEMBERS;
10
     JESSIE JAMES DAVIS IV, An
11   Individual                                   ORDER FOR DISMISSAL WITH
12
                                                  PREJUDICE OF ENTIRE ACTION
                        Plaintiffs,               [JS-6]
13

14         v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
15
     RIVERSIDE PARK, LLC; and DOES
16   1 THROUGH 10, Inclusive
17
                 Defendants
18
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
     complaint in its entirety. Each of the parties herein shall bear their own respective
22
     attorney fees and costs.
23

24         IT IS SO ORDERED.
25

26   Dated: JULY 29, 2021
                                            By: _____________________________
27                                                Hon. Consuelo B. Marshall
28                                                United States District Judge



                                 ORDER FOR DISMISSAL                                         1
